Citation Nr: 0431861	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  97-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) of the left leg with involvement 
of Muscle Group XI, currently rated 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of a SFW 
of the left thigh with involvement of Muscle Group XV, 
currently rated 30 percent disabling.  

3.  Entitlement to an increased rating for tendinitis and 
arthritis of the right shoulder due to a SFW, currently rated 
10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for the 
residual scars of SFWs of the right thigh and leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequently, in a May 2004 
decision, the schedular ratings for the residuals of SFWs 
involving Muscle Groups XI and XV were increased from 
10 percent to 30 percent, effective from September 1994, long 
before the current claims were initiated in March 1999.  

Service connection has also been established for malaria, 
noncompensably rated; and for the following additional SFW 
residuals:  median nerve damage of the right forearm, rated 
30 percent disabling; damage to Muscle Group VII of the right 
forearm with arthritis of the right wrist, rated 30 percent 
disabling; traumatic arthritis of the right elbow, rated 
10 percent disabling; traumatic arthritis of the left knee, 
rated 10 percent disabling; traumatic arthritis of the left 
ankle, rated 10 percent disabling; a scar of the left tibia, 
rated 10 percent disabling; and a scar of the left medial 
thigh, rated 10 percent disabling.  Thus, ratings based upon 
the range of motion in the left knee and ankle, or upon the 
SFW scars of the left leg, are not part of the present 
appeal.  

The service connected disabilities are rated 90 percent 
disabling, in combination, from September 1994.  A claim 
seeking a total disability rating based upon individual 
unemployability (TDIU) was denied by a rating action dated in 
October 2002.  The veteran has not appealed this 
determination.  In addition, the record does not contain 
sufficient evidence at this time of potential entitlement to 
a TDIU so as to infer a new TDIU claim.  See Norris v. West, 
12 Vet. App. 413 (1999).  

In March 1999, the appellant testified at a hearing held at 
the RO before the undersigned.  A transcript of that hearing 
is of record.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The RO has determined that the SFW injuries to Muscle 
Groups XI and XV of the left leg are each severe in degree.  

3.  The service-connected right shoulder disability is 
characterized by X-ray evidence of arthritis in the right 
acromioclavicular joint with slight limitation of motion.  

4.  The SFW scars on the right thigh and right leg are 
superficial, well-healed, intact, stable, not painful on 
objective examination, and cause no functional limitations.  


CONCLUSIONS OF LAW

1.  A disability rating in excess of 30 percent for residuals 
of a SFW of the left leg with involvement of Muscle Group XI 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.73, Diagnostic Code 5311 (1994-2003).  

2.  A disability rating in excess of 30 percent residuals of 
a SFW of the left leg with involvement of Muscle Group XV is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.73, Diagnostic Code 5315 (1994-2003).  

3.  The criteria for a rating in excess of 10 percent for the 
service-connected right shoulder disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5201, 5203 (2002).  

4.  Entitlement to a compensable rating for the residual 
scars of SFWs of the right thigh and leg is not established.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7805 (1994-2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated August 19, 2002, and 
February 11, 2004.  In the latter letter, the RO specifically 
informed the appellant of the current status of his claims 
and of the evidence already of record in support of those 
claims, and of what the evidence must show in order to 
support the claims.  The appellant was also asked to inform 
the RO of any additional evidence or information which he 
thought would support his claims, so that the RO could 
attempt to obtain this additional evidence for him.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claims and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, and 
extensive VA medical records have been obtained.  The 
appellant has maintained that there are no relevant private 
medical treatment records.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information.  The appellant specified 
in August 2002 that he had no additional evidence to submit 
in support of his claims.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issues were initially 
adjudicated by the RO in February 2000, before the enactment 
of the VCAA in November of that year.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claims were 
last adjudicated in May 2004 after the final VCAA letter was 
issued in February 2004 without response from the appellant 
or his representative.  There is no indication or reason to 
believe that that the ultimate decision of the RO on the 
merits of these claims would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations.  Any remaining procedural errors would 
constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  



II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.  

The appellant was wounded in Vietnam in August 1969 by 
fragments from a grenade.  He sustained multiple SFWs of the 
right forearm and lesser injuries to both legs.  Debridement 
and delayed primary closure of the right arm and both legs 
were accomplished within one week after the injury.  About 
two months later, neurosurgery was performed on the right 
forearm, including exploration of the right median nerve, 
excision of a neuroma, and a neurorrhaphy of the right median 
nerve.  He was hospitalized for about four months, and he was 
then returned to restricted duty until separated from service 
in September 1970.  The report of the separation medical 
examination of the appellant in May 1970 refers only to nerve 
damage of the right arm; both lower extremities were 
evaluated as normal at that time.  

The initial VA examination of the appellant after service in 
October 1970 also indicated that the seat of greatest injury 
to the appellant was the right forearm.  There were two scars 
noted on the left leg: one on the medial left thigh which was 
three inches long with a central area which widened from half 
an inch to one-inch; and a scar on the left lower leg which 
was five inches long and widened to about 3/8-inch.  There 
was no general tissue loss, herniation, or evidence of 
artery, nerve, or bone damage noted in connection with either 
left leg scar.  On the right leg, a 3/4-inch round and smooth 
scar was seen on the lateral thigh; a one-inch linear scar 
was present on the upper third of the leg laterally; and a 3/4-
inch round scar was noted on the lateral aspect of the lower 
third of the right leg.  No complicating factors were 
reported concerning any of these scars.  

Minimal local tenderness in the areas of the two left leg 
scars was reported on the next VA examination of the 
appellant in January 1972.  X-ray films taken at this time 
showed several small metallic fragments remaining in the left 
thigh and right calf.  No other complaints or findings 
pertaining to the right leg were reported on this 
examination.  

The initial ratings assigned for the appellant's multiple SFW 
residuals, included 30 percent for median nerve damage of the 
right forearm; 10 percent for an injury to Muscle Group VII 
on the right forearm; 10 percent for a SFW of the left leg 
and 10 percent for a SFW of the left thigh; and a 
noncompensable rating for the healed SFW scars of the right 
leg and thigh.  

VA outpatient treatment records dating from 1993 to January 
2004 are of record.  In April 1994, the appellant complained 
of increasing left leg pain in the areas of retained shrapnel 
in that leg.  No corresponding complaints concerning the 
right leg or the right shoulder were recorded at that time.  
The appellant reported in June 1997 that there was pain in 
the leaders to the left knee and that this area was always 
sore.  Slight edema in the lower left leg was noted at this 
same time, together with tenderness at the distal medial left 
thigh.  In March 1998, the appellant was seen for complaints 
of pain in the right shoulder and left knee for which he was 
taking pain medication.  It was reported that there were 
moderate tenderness to deep palpation in the right anterior 
shoulder and moderate tenderness to palpation in the left 
posterior thigh and left patella.  Motor strength in the left 
leg was 5/5 with brisk deep tendon reflexes.  VA X-ray 
studies in April 1998 disclosed the presence of mild 
arthritis in the right acromioclavicular joint, and the 
findings on a VA examination of the appellant at that time 
were reportedly consistent with bicipital tendinitis of the 
right shoulder.  There was tenderness to palpation in the 
bicycle groove and with Yergeson's test; forward flexion of 
the right shoulder was to 150 degrees, with abduction to 
125 degrees, and external rotation to 50 degrees.  In August 
1998, it was reported that the right shoulder demonstrated a 
full range of motion and that X-rays were normal.  
Subsequently, the appellant continued to take medication for 
right shoulder pain.  

In a February 1999 rating action, service connection was 
granted for right shoulder bicipital tendinitis with 
arthritis, and an initial rating of 10 percent was assigned, 
effective from September 1994.  The appellant did not appeal 
this determination.  

The present claims for increased ratings for disabilities of 
Muscle Groups XI and XV of the left leg were initiated by the 
appellant at the March 1999 hearing at which the 
representative admitted that there were many subjective 
complaints but few clinical findings concerning the left leg 
reflected by the appellant's recent medical records.  
(Transcript, pp. 4-5)  Much of the testimony at that hearing 
pertained to issues which are not included in the present 
appeal.  

A VA examination of the appellant in December 1999 was 
limited to the right elbow, right forearm, and left leg.  
Muscle strength of the left hamstring, quad, anterior tibia, 
and other muscles of the left leg were all 5/5.  The examiner 
reported that there was no service-connected residual 
disability secondary to the muscle groups in the left leg; 
however, the left leg had moderate functional disability as a 
result of arthritis and pain in the left knee.  

In May 2001, the appellant was evaluated by VA for complaints 
of left knee pain.  Physical examination disclosed a slight 
limitation of motion of the left knee accompanied by pain; 
however, testing of the other muscles of both lower 
extremities was normal.  The appellant was then referred to 
the VA physical therapy clinic and instructed in quad 
strengthening exercises and range of motion exercises for the 
left leg.  

The next VA examination of the appellant was conducted in 
June 2001.  No findings pertaining to the right shoulder were 
reported on this examination, which was limited to the right 
elbow and forearm, to the scars on the left leg, and to the 
left knee and ankle.  

In October 2001, the appellant was seen on an outpatient 
basis by VA for complaints of left shoulder pain after 
falling off a ladder one year previously.  Physical 
examination at this time disclosed a full range of motion in 
the right shoulder, and muscle testing of the right shoulder 
was unremarkable.  Subsequently, the appellant continued to 
be treated by VA on an outpatient basis for multi-joint pains 
due to arthritis, including the right shoulder.  On an EMG 
consult in March 2003, the appellant also complained of 
numbness in the right thigh which had expanded in the 
previous five or six years from the area immediately around 
the small SFW scar on the right lateral distal thigh to a 
larger area.  Physical examination of the appellant at this 
time was normal except for decreased pinprick sensation over 
the distal half of the right lateral thigh.  It was doubted 
that the right thigh numbness was caused by a nerve root 
lesion.  

On a VA examination of the appellant in June 2003, he walked 
without any assistive device, but with a slight antalgic 
gait.  There was a SFW on the right anterolateral thigh which 
was two centimeters (cm) long and a 4-cm SFW on the right 
lower leg.  Motor examination of the right leg disclosed 5/5 
motor strength in all muscles; the appellant described some 
decreased sensation to light touch over his right 
anterolateral thigh.  The appellant was also mildly tender to 
palpation around his right shoulder, which could flex forward 
to 170 degrees, beyond which it was painful.  Abduction of 
the right shoulder was to 160 degrees, beyond which it was 
painful.  External and internal rotation of the right 
shoulder were limited by pain to 45 degrees and 30 degrees, 
respectively.  There was 5/5 motor strength in the right 
deltoid, triceps and bicep.  X-ray films of the right 
shoulder showed mild arthritic changes.  

VA outpatient treatment records dating up to January 2004 
reflect continuing treatments for polyarthralgia secondary to 
degenerative joint disease, including arthritis of the right 
shoulder.  There is currently no X-ray evidence of arthritis 
involving the joints of the right leg.  On physical 
examination in May 2003, both legs displayed 5/5 motor 
strength with intact deep tendon reflexes, and there were 
multiple scars on both upper and lower extremities.  Similar 
findings were reported on a follow-up visit in September 
2003, when it was also noted that sensory reflexes were 
intact in both legs except for a lateral patch on the right 
leg around a SFW scar.  

The most recent VA examination of the appellant occurred in 
March 2004.  The appellant reported that he had sustained 
multiple muscular injuries in service, especially in his left 
leg; and that he had experienced chronic weakness associated 
with the injury to his left knee.  He also reported that he 
had experienced no difficulty with the scars that are 
associated with his various SFWs.  Occasionally, he will feel 
a little bit of numbness associated with these scars, but in 
general they do not bother him very much.  Skin examination 
disclosed a 2-cm scar on the right lateral thigh that was 
well-healed and intact; and a 1-2-cm scar over the lateral 
right tibia that was also intact.  Sensation in both legs was 
intact to fine touch and pinprick except for a slightly 
diminished pinprick sensation associated with each SFW scar 
on both legs.  Muscle strength was 5/5 on all tests for the 
right leg and only mildly to moderately diminished on knee 
flexion and extension, and on hip abduction and adduction, 
for the left leg.  An essentially full range of motion was 
demonstrated by the right knee, ankle, and hip, lacking only 
20 degrees of full knee flexion.  The clinical impression 
reported by this VA examiner included moderate weakness in 
Muscle Group XV on the left, resulting in moderate severity, 
and minimal weakness in Muscle Group XI on the left; the 
examiner found no muscle weakness or any type of joint 
abnormality in the right leg.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.


A.  Muscle Groups XI and XV:

The Rating Schedule provides for a 30 percent disability 
rating for severe disability of Muscle Group XI or Muscle 
Group XV.  This is the maximum rating authorized for 
disability of either of these Muscle Groups.  38 C.F.R. 
§ 4.73, Diagnostic Codes 5311 and 5315.  

In this case the RO has already recognized the severe level 
of disability associated with the service-connected SFW 
injuries to Muscle Groups XI and XV of the left leg and 
thigh.  A maximum schedular rating of 30 percent has been 
assigned for each muscle group injury.  A higher rating would 
only be possible on an extra-schedular basis, which is 
discussed below.  

B.  Right Shoulder:  

The Rating Schedule provides that traumatic arthritis will be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, rate as follows:  with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, a 20 
percent rating is warranted; with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is to 
recognize painful motion with joint pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

The Rating Schedule provides that limitation of arm motion at 
the shoulder level (90 degrees) will be rated 20 percent 
disabling on both the major and minor sides.  A limitation of 
arm motion to midway between the side and shoulder level 
(45 degrees) will be rated 20 percent disabling on the minor 
side, and 30 percent disabling on the major side.  Finally, a 
limitation of arm motion to 25 degrees from the side will be 
rated 30 percent disabling on the minor side, and 40 percent 
disabling on the major side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  

In the present case, there is X-ray evidence of traumatic 
arthritis in the right shoulder.  However, the limited range 
of motion in the right shoulder, as reported in April 1998 
and on the June 2003 VA examination, has always been of 
noncompensable degree under the Rating Schedule's Diagnostic 
Code 5201.  At other  times, a full range of motion in the 
right shoulder has been reported.  The current 10 percent 
rating for the service-connected right shoulder disability is 
properly assigned under Diagnostic Code 5010/5003 and in view 
of the appellant's complaints of chronic right shoulder pain 
despite the normal muscle strength of the right deltoid, 
triceps, and bicep reported in June 2003.  In the absence of 
medical evidence documenting a limitation of right shoulder 
motion that more nearly approximates limitation to mid-way 
between the side and shoulder level than limitation at the 
shoulder level, or evidence of dislocation of the clavicle or 
scapula (Diagnostic Code 5203) or evidence of malunion of the 
humerus (Diagnostic Code 5202), a factual basis warranting a 
higher schedular rating has not been presented.  

C.  SFW Scars of the Right Thigh and Leg: 

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2002).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.  Superficial scars that do 
not cause limited motion warrant a 10 percent evaluation if 
they involve an area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
Scars that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement 
exceeds 6 square inches (39 sq. cm.) or a 20 percent 
evaluation if the area or areas of involvement exceeds 12 
square inches ( 77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  Otherwise, rate based upon the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

The service-connected SFW scars of the right thigh and right 
lower leg have never been productive of functional impairment 
in the right leg, nor have they ever qualified for a 
compensable rating on a basis other than functional 
limitation under either the old or new rating criteria.  
Thus, these scars have never been large enough to warrant a 
rating on that basis; they are not tender or painful on 
objective demonstration, although they are productive of a 
slight area of numbness in their vicinity; they have never 
produced limited motion in the right leg; nor are they deep 
or unstable scars.  Accordingly, they are properly assigned a 
noncompensable evaluation.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for any of the 
disabilities at issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for any of these disabilities and the 
manifestations of these disabilities are consistent with the 
those contemplated by the assigned evaluations.  In sum, 
there is no indication that the average industrial impairment 
from the disabilities would be in excess of that contemplated 
by the assigned evaluations.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  





	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 30 percent for an injury to Muscle 
Group XI due to a SFW to the left leg is denied.  

A rating in excess of 30 percent for an injury to Muscle 
Group XV due to a SFW to the left thigh is denied.  

A rating in excess of 10 percent for tendinitis and arthritis 
of the right shoulder due to a SFW is denied.  

A compensable rating for the residuals scars of SFWs to the 
right thigh and leg is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



